DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions and Status of Claims
Receipt of Arguments/Remarks filed on 01/19/2022 is acknowledged. Applicant's species election with traverse is acknowledged.  Applicant elects Compound 3 and hematological cancer but the election and the traversal argument are considered moot. After searching, the Examiner has expanded the species election to include other compounds of Formula 1, and other cancers such as colorectal cancer etc., as these other species were found to be co-extensive with the elected species.
Claims 3-4, 9, 11-14, and 16-35 are cancelled. Claims 1-2, 5-8, 10, 15, and 36-42 are presented for examination on the merits for patentability in this present Office Action.
Priority
This application, 16498897, filed 09/27/2019, is a national stage entry of PCT/US2018/ 025530 , with an International Filing Date of 03/30/2018 PCT/US2018/025530 , and claims Priority from Provisional Application 62479946, filed 03/31/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 27, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-8, 10, 15, and 36, 38-42 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the method of use of the agent on colorectal carcinoma cells, does not reasonably provide enablement for its intended use in treatment of all types of cancers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Formal, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
     1) the quantity of experimentation necessary,
     2) the amount of direction or guidance provided,
     3) the presence or absence of working examples,
     4) the nature of the invention,
     5) the state of the prior art,
     6) the relative skill of those in the art,
     7) the predictability of the art, and
     8) the breadth of the claims.

    	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

The nature of the invention and relative skill level

     	The invention relates to a method of treating a cancer in a subject, comprising the administration of a therapeutically effective amount of at least one compound of formula (I), or a salt or N-oxide thereof. There is no pharmaceutical formulation presented in the claim. The relative skill of those in the art is high, that of an MD or PHD explaining what those MD or PhD do.
The state and predictability of the art 
The art however is unpredictable.   As illustrative of the state of the art, the examiner cites Reichert, Janice M., and Julia B. Wenger. "Development trends for new cancer therapeutics and vaccines." Drug discovery today 13.1-2 (2008): 30-37. The art describes various cancer therapeutics ranging from small molecule drugs to oligonucleotide (Figure 2).
The breadth of the claims     
The claim is very broad insofar as it recites the use of ALL possible compounds of Formula I to treat ALL kinds of cancers, without any teaching of pharmaceutical formulations, and recite these without indicating how such is possible.
The amount of direction or guidance provided and the presence or 
absence of working examples

     	The specification only discloses casein kinase 1 A1 (CSNK1A1) inhibitors, and describes assays using colorectal carcinoma cell lines; the specification does not teach the treatment of cancers in patients nor teaches them using just the compounds alone. The specification provides no direction or guidance for use of the compounds in treating cancer. No reasonably specific guidance is provided concerning useful therapeutic protocols for just the quinoxaline compounds; the specification describes identification and synthesis of the CSNK1A1 inhibitors, their activity in binding and cell viability assays, which are corroborated by the working examples (p. 69-122).  
The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that ALL the instantly claimed agents of Formula I could be predictably used for treating ALL types of cancer as inferred by the . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 5-8, 10, 15, and 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Bioorg. Med. Chem. Lett., 20I 3), hereinafter Wang, in view of Thomas et al. (AAPS, 2016), hereinafter Thomas, and El Newahie et al. (Arch. Pharm. Chem. Life Sci. 2016), hereinafter El Newahie, and Small, D. (Semin. Hematol., 2008).

Applicants Claim
Applicants claims a method of treating cancer comprising administering a therapeutically effective amount of at least one compound of Formula I to a subject, or its salt or N-oxide.

    PNG
    media_image1.png
    211
    342
    media_image1.png
    Greyscale

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)


    PNG
    media_image2.png
    152
    182
    media_image2.png
    Greyscale

Compound 1 of Wang reads on the features of the instantly claimed Formula I. Compound 1 has the same quinoxaline core, the heterocycle wherein the nitrogen is attached to the quinoxaline, the cyano group, and carbonyl.  Instant Claim 1 allows for R7 to be –C(=O)NHR8 does not expressly teach the claimed compound; R8 is not claimed to be an ether. However, Wang teaches substitution of this group attached to the amide, e.g. n-propyl, phenyl, and cyclohexanyl (Table 1), which overlaps with the scope of R8 instantly claimed, for example as the compound below claimed in Claim 41. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Figure 1. Designated as Ph-Acetamide and Cy-Acetamide, respectively

Wang comprehends that the quinoxaline compounds would be useful as tools to study FcRn biology, as well as starting points for the further development of orally available small molecule inhibitors of FcRn for therapeutic use (p. 1256, Col. 2).
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Wang does not teach piperazine but instead teaches azepane.  Wang does not expressly teach cancer.
Thomas relates the study describing treatment of tumors with sorafenib, an angiogenic agent, which involves the alteration of mAb delivery to tumors (Abstract). Thomas teaches the mechanism by which the Fc-receptor of the neonate (FcRn) protects immune gamma globulin 
El-Newahie is in the quinoxaline field and teaches that quinoxaline have a wide spectrum of biological activities, including anticancer activity, and specifically as kinase inhibitors (p. 309, R. Col., last paragraph; p. 313). El-Newahie recognizes the anticancer activity of quinoxalines, and recognizes that this is partly due to the quinoxalines being isosteric to purine antimetabolites (p. 310, L. Col., 1st paragraph). El-Newahie cites reports describing quinoxalines as highly potent and selective inhibitors of tyrosine kinases including FLT3 (p. 321, entire L. Col. through R. Col., 1st paragraph). FLT3 comprises the most common mutated gene in acute myeloid leukemia (AML), and its mutations represents 30% of all AML cases. Quinoxalines AG1295 and AG1296 were the first inhibitors developed for FLT3. El-Newahie teaches the hematological cancer and AML features in Claims 2 and 36.
El-Newahie also teaches that pyrrolo[3,2-b]quinoxaline derivatives are useful in inhibiting ephrin receptors, which had been linked to cancers including colon cancer (p. 317, R. Col., last paragraph). El-Newahie also taught the inhibition of EGFR/HER-by quinoxaline derivatives. EGF and HER-2 play crucial roles in malignancy of many cancers including colon, prostate, and ovarian cancers.  As such, El-Newahie has rendered Claim 37 obvious. 


    PNG
    media_image4.png
    124
    178
    media_image4.png
    Greyscale

	Regarding the therapeutic amount, El-Newahie teaches different IC50 values for the different quinoxalines, relaying the effects of substituents on the biological activity (Table 6), that would guide with choosing the effective amount.
	Small is in the AML field, and also recognizes AG1295 as FLT3 inhibitor. Small supports El-Newahie by teaching the administration of another FLT3 inhibitor, lestaurtinib, to AML patients (p. 3, 4th to 6th paragraphs; Fig. 2).  
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
Wang and Thomas both teaches modulation of Fc receptor activity. Thomas employs the strategy of saturating FcRn to decrease mAb delivery to tumors, whereas Wang teaches the use of quinoxaline to disrupt the IgG-FcRn interaction and contemplates its use in studying FcRn biology and as therapeutic. As such, a skilled artisan would recognize the usefulness in employing 
Wang teaches quinoxaline inhibitors comprising heterocyclic moiety with tertiary nitrogen, cyanoalkyl acetamide with alkyl, cyclohexyl or phenyl group (Entry 11-13, Table 1).  The difference between Wang and the instantly claimed Ph-Acetamide and Cy-Acetamide supra is the azepane in Wang and the piperazine instantly claimed. As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Wang, Thomas, and El-Newahie and replace the azepane group of Wang with the piperazine of El-Newahie arriving at the instantly claimed compounds of Formula 1 that are useful for cancer prevention and treatment. El-Newahie recognizes the potential of quinoxaline-based scaffold as anticancer agents, and teaches N-methyl piperazinyl and piperazine groups as preferred substituent on quinoxaline because the tertiary nitrogen substituent at the quinoxaline 2-position counteracts the effects of the nitrogen at the 1-position, strengthening the H-bonding between N4 and the Met1160 residue in c-Met. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. See MPEP 2143. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use the compounds taught by Wang, modified by El-Newahie, for use in cancer treatment by targeting the Fc receptor per the teaching of Wang and Thomas, or via other mechanisms such as inhibiting kinases per the teaching of El-Newahie. There is a reasonable expectation of success because El-Newahie teaches that quinoxalines possess a broad-spectrum 
Regarding the claimed limitation of administering a therapeutic amount, determining the optimal or workable amounts of the composition is routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), the court stated that “Normally, change 
    PNG
    media_image5.png
    1
    1
    media_image5.png
    Greyscale
in
    PNG
    media_image5.png
    1
    1
    media_image5.png
    Greyscale
 temperature, concentration, or both, is not a patentable modification; however, such changes may impart patentability to process if ranges claimed produce new and unexpected result which is different in kind and not merely in degree from results of prior art; such ranges are termed “critical” ranges, and applicant has burden of proving such criticality; even though applicant's modification results 
    PNG
    media_image5.png
    1
    1
    media_image5.png
    Greyscale
in
    PNG
    media_image5.png
    1
    1
    media_image5.png
    Greyscale
 great improvement and utility over prior art, it may still not be patentable if modification was within capabilities of one skilled in the art; more particularly, where the general conditions of a claim are disclosed 
    PNG
    media_image5.png
    1
    1
    media_image5.png
    Greyscale
in the
    PNG
    media_image5.png
    1
    1
    media_image5.png
    Greyscale
 prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” The motivation arises from “the normal desire of scientists or artisans to improve upon what is already generally known” (Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382) through routine experimentation. (MPEP 2144.05 IIA and B).  As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Small and El-Newahie, and determine the effective amount of the compounds taught by Wang, Thomas and El-Newahie to a patient with AML.  A skilled artisan would start with the amount taught by Small using the lestaurtinib as well as the IC50 of El-Newahie as guides, and depending on multiple factors, e.g. quinoxaline substituents, patient’s history, etc., one would modify the amount to administer to a patient. 
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Thomas, El Newahie, and Small, as applies to Claim 1 above, and in further view of Goldfarb, D.  (US 2009/0163545 A1) and Issidorides et al. (US4866175, 1989), hereinafter Issidorides.

Applicants Claim
Applicants claims a method of treating cancer comprising administering a therapeutically effective amount of 2-ethylbutyl 2-cyano-2-(3-(4-ethylpiperazin-l-yl)quinoxalin-2-yl)acetate:

    PNG
    media_image6.png
    245
    257
    media_image6.png
    Greyscale

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Wang, Thomas, and El Newahie have been set forth supra.
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Wang does not the claimed compound in Claim 42.
Issidorides is also in the quinoxaline field and cites reports of the methyl ester of 2-quinoxalinecarboxylic acid-di-N-oxide and a series of N-substituted derivatives of 2-quinoxalinecarboxamide-di-N-oxide as active agents against cancer (Col. 1, lines 40-50). Issidorides teaches the preparation of quinoxaline and how the substituents on R1 can take many forms including alkyl and electron withdrawing carboxy and amide (Col. 2 to Col. 3). 

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
Wang teaches the presence of acetamide substituents on the quinoxaline.  Issidorides recognizes that carboxylates and carboxamide derivatives of quinoxalines are similarly active against cancer due to the electron withdrawing carboxy and amide groups. As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Wang with Issidorides and modify the cyano alkyl acetamide to cyano alkyl ester. The claims are rejected on the well-established principle that compounds that are structurally similar, are prima facie obvious even in the absence of a teaching to modify. MPEP 
Additionally, as further motivation, it was known in the art at the time of the invention that the instantly claimed compound was contemplated by Goldfarb as a compound that would delay the onset or reduce the incidence of age-related diseases, including cancer. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
	
Conclusion

No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y.S./Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616